Citation Nr: 0203149	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for PTSD.  A notice of disagreement was received 
in November 1996, a statement of the case was issued in 
December 1996, and a substantive appeal was received in 
December 1996.  In February 1997, the veteran testified at a 
hearing at the RO.  It appears that the transcript of the 
February 1997 hearing has been lost.  In a November 1997 
letter, the RO notified the veteran that this transcript had 
been lost and advised him that he could request another 
hearing.  In April 2000, the veteran testified at another 
hearing at the RO.  In January 2002, the veteran testified at 
a Board videoconference hearing.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active military service. 

2.  The veteran's claimed inservice stressors have not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations.  The issue on appeal has been addressed by the 
RO in the rating decision, statement of the case, and 
supplemental statements of the case.  In those documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding service connection for PTSD. 

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes the 
veteran's service medical records, service personnel records, 
pertinent medical records from VA and private medical care 
providers identified by the veteran, including records 
associated with his Social Security Administration benefits.  
No additional pertinent evidence has been identified.  
Further, the veteran was afforded VA psychiatric examinations 
in February 1996 and March 1998, and the Board finds these 
examinations to be adequate.  The RO has made all reasonable 
efforts to assist the veteran in the development of the 
claim, notified him of the information and evidence necessary 
to substantiate the claim, and taken appropriate steps to 
obtain verification of the claimed stressors.  Moreover, it 
is of particular significance in this case that VA has 
repeatedly requested details of the claimed stressors from 
the veteran.  However, as hereinafter discussed, the veteran 
has been unable to recall any details of the claimed 
stressful events, such as names, dates, etc.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, further developmental action would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

At this point the Board notes that evidence in the claims 
file regarding a diagnosis of PTSD includes conflicting 
diagnoses.  Specifically, while some VA treatment records, 
including the March 1998 VA examination report, show that the 
veteran was diagnosed as having PTSD, a February 1996 VA 
examination report shows that the veteran did not meet the 
full criteria for a diagnosis of PTSD.

However, the determinative factor in the present case is that 
there is no persuasive evidence showing that the veteran 
engaged in combat with the enemy, and attempts to otherwise 
verify the claimed stressors have been unsuccessful.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's service personnel records show that he 
did serve in Vietnam for under three months.  However, such 
records do not suggest that he participated in combat.  
Instead, they show that he was a supply handler, a fact he 
has acknowledged in his stressor statements and testimonies.  
Moreover, it appears from testimony offered by the veteran 
that he was not engaged in actual combat, although he did 
express fear at hearing explosions in the distance.  There is 
also no indication that he was awarded any combat 
decorations.  Based on the overall record, the Board is 
compelled to conclude that the weight of the evidence is 
against a finding that he participated in combat with the 
enemy.  Therefore, since the record does not show that he 
engaged in combat, his statements alone regarding the claimed 
stressors may not be accepted, but must be corroborated.  
This requirement is the same under both versions of 38 C.F.R. 
§ 3.304(f).

In letters, dated October 1995 and October 1997, the RO 
requested the veteran to furnish the details of the claimed 
stressors.  The veteran responded with stressor statements 
wherein he contended that his stressors included experiencing 
stress during basic training due to his inability to speak 
English, shooting a Vietnamese woman while on guard duty, 
witnessing another guard get shot, seeing injured and maimed 
soldiers at a nearby hospital, seeing dead Vietnamese people 
lying along the side of the road, and being evacuated during 
a Mass because of a bomb.  The RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to obtain verification of these stressors.  In a 
December 1998 response, USASCRUR reported that it could not 
verify that the veteran stood guard duty or participated in 
perimeter patrols.  USASCRUR indicated that in order to 
provide research concerning casualties and specific combat 
incidents, the veteran would have to provide more specific 
information, including the most specific dates of the 
incidents, names of individuals involved, and unit 
designations to the company level.  At the April 2000 
hearing, the veteran was advised that the information he 
provided regarding his stressors had not been specific enough 
to allow them to be verified.  He was then asked if he could 
provide more detail regarding the dates of the stressors and 
the names of individuals who might be able to provide 
statements which corroborated the stressors.  The veteran 
responded that he did not know or remember the names of the 
other individuals involved and that it would be impossible 
for him to get any statements.  At the January 2002 
videoconference hearing, the veteran testified that he did 
not have any specific recollection of the details of the 
incident wherein he witnessed another guard get shot.  To 
date, the veteran has not provided any names, specific dates 
or other specifics regarding the stressors which might allow 
them to be verified.  While the Board acknowledges that 
USASCRUR suggested a search of morning reports, the Board 
believes that such further development would serve no purpose 
in view of the veteran's inability to recall the names of any 
causalities referred to in his stressor statements.  

The Board is thus left with a record which does not include 
evidence corroborating the veteran's claimed stressors.  The 
Board emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).  While the 
veteran has described several events, there has been no 
verification of such events.  Although some medical personnel 
have diagnosed the veteran as having PTSD, applicable law 
provides that a diagnosis of PTSD must be based on verified 
stressors.  In this case, there has been no such 
verification.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, as the evidence does not show that the veteran 
engaged in combat and the claimed stressors are otherwise 
unverified, there is no basis for finding that service 
connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

